     Case 1:18-cv-01797-MKV-SLC Document 115 Filed 08/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
AIDA GONZALEZ,

                                Plaintiff,

         against
                                                       CIVIL ACTION NO.: 18 Civ. 1797 (MKV) (SLC)

                                                                         ORDER
NYU LANGONE HOSPITALS,

                                Defendant.




SARAH L. CAVE, United States Magistrate Judge.

         The parties are directed to file a joint status report, by Thursday, August 13, 2020,

confirming whether fact discovery closed by the August 3, 2020 deadline and stating how the

parties intend to move the case forward.


Dated:             New York, New York
                   August 6, 2020

                                                   SO ORDERED



                                                   _________________________
                                                   SARAH L. CAVE
                                                   United States Magistrate Judge
